DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-2 filed November 16, 2022, with respect to claim 12 have been fully considered and are persuasive.  The rejection of claim 12 under 35 U.S.C. § 112 has been withdrawn. In particular, the examiner has interpreted claim 12 in light of Figure 4A of the drawings which shows that the first alignment structures 210 and 210a on the adjacent latch structures 2 and 2a are at different positions.
Applicant's arguments filed November 16, 2022 with respect to the Change patent have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the first alignment structure 210 is disposed on the wall of the first coupling hole 211”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Since claims 1 and 6 have been rejected under 35 U.S.C. § 102, applicant’s additional arguments under the section titled “Claim Rejections under 35 USC § 103” are considered superfluous. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent No. 10,852,490 to Chang et al. (hereinafter “Chang”). Chang was applied in a prior Office action.
In re claim 1, Chang discloses a latch structure (22), disposed in an optical receptacle (20), see FIGS. 1-11, the optical receptacle (20) having a first assembly structure (19), comprising: 
a supporting element/central wall, having a first side and second side; 
a first coupling structure (224), located on the second side of the supporting element/central wall, and having a first alignment structure/opening; and 
a second assembly structure (222), disposed on the supporting element/central wall and extended toward the first side, the second assembly structure (222) combined with the first assembly structure (19) to form a second coupling structure, and the second assembly structure (222) having a second alignment structure (22a).  See columns 3-6 of Chang for further details. 

In re claims 2 and 3, as seen FIG. 3 of Chang, an end of the supporting element/central wall has an extending arm (222), which inherently has some color.
 
In re claim 4, a first fastener (22a) is disposed on the extending arm (222), and an end of the extending arm (222) has a second fastener (220) which is capable of being identified and, therefore, comprises an identification structure.

In re claim 6, Chang discloses an optical receptacle (20), see FIGS. 1-11, comprising: 
a housing, see FIG. 10A, two sides of the housing respectively having a first insertion hole and a second insertion hole, an accommodation space is disposed in the housing, and the housing having at least one first assembly structure (19); and 
at least one latch structure (22), disposed in an optical receptacle (20), the each latch structure (22) comprising: 
a supporting element/central wall; 
a first coupling structure (224), extended toward the second insertion hole from the supporting element/central wall, and the first coupling structure (224) having a first alignment structure/opening and configured for coupling to a first optical connector (10) inserted through the second insertion hole; and 
a second assembly structure (222), disposed on the supporting element/central wall and extended toward the first insertion hole, the second assembly structure (222) having a second alignment structure (22a), and the second assembly structure (222) combined with the first assembly structure (19) to form a second coupling structure, which is configured for coupling to a second optical connector (10) inserted through the first insertion hole.  See columns 3-6 of Chang for further details.

In re claims 7 and 8, as seen FIG. 3 of Chang, an end of the supporting element/central wall has an extending arm (222), which inherently has some color.

In re claim 9, the housing has a first buckle groove (19), the extending arm (222) has a first fastener (22a) corresponding to the first buckle groove and is configured for embedding into the first buckle groove (19).

In re claim 10, wherein the housing has a second buckle groove (19), the extending arm (222) has a second fastener (220) corresponding to the second buckle groove (19) and is configured for embedding into the second buckle groove.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 4 or 10 above.
In re claims 5 and 11, Chang only differs in that he does not teach his identification structure is text or pattern.  Chang does disclose, however, the text “SENKO” on his connector boot (12) as seen in his FIG. 3. It would have been obvious before the effective filing date to relocate the text disclosed by Chang to his second fastener (220) for the purpose of identification, thereby obtaining the invention specified by claims 5 and 11.  Alternatively, it would have been obvious before the effective filing date to include different identifying text, such as a patent number, on the second fastener (220) of Chang, thereby obtaining the invention specified by claims 5 and 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 5 and 11 in view of Chang.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has interpreted claim 12 in light of Figure 4A of the drawings which shows that the first alignment structures 210 and 210a on the adjacent latch structures 2 and 2a are at different positions. In the examiner’s opinion, it would not have been obvious to modify the latch structures (22) of Chang to include first and second alignment structures located at different positions on the first and second coupling structures of each latch structure (22).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Omar R Rojas/            Primary Examiner
Art Unit 2874                                                                                                                                                                                            




or
December 8, 2022